Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
Filed 02/11/19   Case 19-20609   Doc 12
